STANLEY, Commissioner.
The Commonwealth asks a review of an order sustaining a demurrer to an indictment for false swearing.
The indictment charged C. E. Pierce with that offense committed by making a false affidavit that “at an election * * * for precinct committeeman and precinct committeewoman” two named persons, each of whom was “a registered Republican, voted illegally in said election” for two named persons for committeeman and committeewoman. The indictment contains the usual legal terms and allegations of an indictment for false swearing. However, nowhere is stated under what auspices the election was held or what for, nor that the alleged false affidavit was made “in any matter which is or may be judicially pending or which is being investigated by a grand jury, or on any subject in which he [any person] can legally be sworn or on which he is required to be sworn”. KRS 432.170. The only provision which it could be said was violated is that the oath concerned a subject on which the accused was or could have been sworn legally. The demurrer was properly sustained. Commonwealth v. *197Hinkle, 177 Ky. 22, 197 S.W. 455; Commonwealth v. Strunk, 260 Ky. 35, 83 S.W.2d 861.
The law is so certified.